ROBERT L. BLAND, Judge.
A claim made against the state road commission by C. P. White in the sum of $25.00, for damages sustained to his automobile on route 19-21 in Raleigh county, on December 21, 1942, when his motor vehicle was run into and seriously injured by a state owned vehicle, wasi adjusted by compromise settlement, subject to the approval and ratification of this court. The record of the claim was prepared by respondent and filed on April 13, 1943. It appears from this record that the compromise sum agreed upon is fair and reasonable, and, under all the circumstances disclosed by the record, a fair settlement.
The state road commission recommends payment of this claim and the attorney general approves the same as one that should be paid. We therefore award to the claimant, C. P. White, the said sum of twenty-five dollars ($25.00).